Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-14-00573-CV

                                Christopher CASALS and Eric Jones,
                                     Appellants/Cross-Appellees

                                      v.
CITY OF SAN ANTONIO, Mayor Julian Castro, in his official capacity, and Fire Chief Charles
         CITY OF SAN ANTONIO, Mayor Julian Castro, in his official capacity,
                       and Fire Chief Charles N. Hood,
                         Appellees/Cross-Appellants

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-18854
                          Honorable Solomon Casseb, III, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: December 17, 2014

DISMISSED

           The parties have filed a joint motion to dismiss this appeal and cross-appeal. The motion

is granted, and the appeal and cross-appeal are dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f).

Costs of appeal are taxed against the parties who incurred them.

                                                   PER CURIAM